Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-3 are pending and have been examined.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki Kazuo et al. (JP2010233406 – hereinafter Kazuo). 
	(Re Claim 1) Kazuo teaches a Schottky barrier diode (see the entire document; Fig. 2; specifically, [0018]-[0037], and as cited below), comprising:

    PNG
    media_image1.png
    235
    670
    media_image1.png
    Greyscale

Kazuo – Fig. 2
a semiconductor layer (80; Fig. 2; [0018]) comprising a Ga2O3-based single crystal (see [0020] for single crystal); 
an anode electrode (82 – also see [0027]) that forms a Schottky junction with the semiconductor layer and is configured so that a portion in contact with the semiconductor layer comprises Mo or W (formed of “Mo, W” – [0027]); and
a cathode electrode (81, [0018], [0023]).
But, Kazuo as applied above does not expressly disclose wherein a turn-on voltage thereof is not less than 0.3 V and not more than 0.5 V.
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, the invention disclosed in Kazuo and in claim 1 agree in configuration of the material of the product (Kazuo a semiconductor layer (80; Fig. 2; [0018]) comprising a Ga2O3-based single crystal (see [0020] for single crystal); an anode electrode (82 – also see [0027]) that forms a Schottky junction with the semiconductor layer and is configured so that a portion in contact with the semiconductor layer comprises Mo or W (formed of “Mo, W” – [0027]); and a cathode electrode (81, [0018], [0023]). Thus, since Kazuo teaches all of the structural elements of the claimed product in claim 1, and when the structure recited in a reference is 
It is the Examiner’s position that the limitation of a “wherein a turn-on voltage thereof is not less than 0.3 V and not more than 0.5 V” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Kazuo has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kohei Sasaki et al. (“First Demonstration of Ga2O3 Trench MOS-Type Schottky Barrier Diodes” - IEEE ELECTRON DEVICE LETTERS, VOL. 38, NO. 6, JUNE 2017 – hereinafter Sasaki) in view of Kazuo and in further view of Inoue Kazuyoshi et al. (JP2017112127 – hereinafter - Kazuyoshi).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Re Claim 2) Sasaki teaches a Schottky barrier diode (see the entire document; Fig. 1; specifically Abstract, and as cited below), comprising:

    PNG
    media_image2.png
    247
    367
    media_image2.png
    Greyscale

Ga2O3 film; Fig. 1; see section II: Device Fabrication, page 1) that comprises a Ga2O3-based single crystal and has a trench opening on one surface (opening on top Ga2O3 film);
a second semiconductor layer (Ga2O3 substrate) that comprises a Ga2O3-based single crystal and is stacked on a surface of the first semiconductor layer on which the trench is not open; 
an insulating film (HfO2) covering an inner surface of the trench (shown in Fig. 1); 
a trench MOS barrier (material inside trench – this is analogous to layer 26 of Fig. 2A of the instant application) buried in the trench so as to be covered with the insulating film;
an anode electrode (Anode (Cu/Au/Ni)) that forms a Schottky junction with the first semiconductor layer, is in contact with the trench MOS barrier.
a cathode electrode (Cathode (Ti/Au) connected to the second semiconductor layer.
But, Sasaki as applied above does not expressly disclose a portion of the anode electrode that contacts the first semiconductor layer is made from Mo or W, whereas Sasaki anode is made from Cu/Au.
However, Kazuo teaches that a “Schottky electrode 82” is formed on the top of surface of an “n-type Ga2O3 substrate 80” is formed of Mo or W (Kazuo [0027]) and Kazuyoshi further indicates that Mo having a large work function is advantageously used as the material of the “Schottky electrode layer 20” – Kazuyoshi – ([0014], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the “n-type Ga2O3 substrate 80” is formed of Mo or W as taught by Kazuo into Sasaki.
The ordinary artisan would have been motivated to integrate Kasuo into Sasaki structure in the manner set forth above for, at least, this integration will provide a large work function is advantageously used as the material of the “Schottky electrode layer 20” – Kazuyoshi – ([0014], [0025]).
(Re Claim 3) combination of Sasaki, Kazuo, Kazuyoshi teaches claim 2 from which claim 3 depends.
But, they do not expressly disclose wherein a turn-on voltage thereof is not less than 0.4 V and not more than 0.6 V.
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, the invention disclosed in Sasaki, Kazuo and in claim 2 agree in configuration of the material of the product ((Sasaki a first semiconductor layer (Ga2O3 film; Fig. 1; see section II: Device Fabrication, page 1) that comprises a Ga2O3-Ga2O3 film); a second semiconductor layer (Ga2O3 substrate) that comprises a Ga2O3-based single crystal and is stacked on a surface of the first semiconductor layer on which the trench is not open; an insulating film (HfO2) covering an inner surface of the trench (shown in Fig. 1); a trench MOS barrier (material inside trench – this is analogous to layer 26 of Fig. 2A of the instant application) buried in the trench so as to be covered with the insulating film) and (Kazuo a “Schottky electrode 82” is formed on the top of surface of an “n-type Ga2O3 substrate 80” is formed of Mo or W (Kazuo [0027])). Thus, since Sasaki and Kazuo teach all of the structural elements of the claimed product in claim 2, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
It is the Examiner’s position that the limitation of a “wherein a turn-on voltage thereof is not less than 0.4 V and not more than 0.6 V” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of the combination of Sasaki and  Kazuo has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Primary Examiner, Art Unit 2898